DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, Shu (US 2018/0323067) teaches forming a metallic layer (not explicitly taught but obvious) on an interlayer dielectric layer (10); forming a dielectric layer (14) on the metallic layer; forming a plurality of parallel spacer line structures (16) on the dielectric layer, wherein the parallel spacer line structures extend along an upper surface of the dielectric layer (fig. 1); forming a sidewall oxide layer (18) on respective sidewalls of the plurality of parallel spacer line structures (16) such that a portion of the dielectric layer is exposed between adjacent sidewall oxide layers of the parallel spacer line structures (fig. 6); forming a first sacrificial layer (20) covering exposed portions of the dielectric layer and enclosing the parallel spacer line structures; forming an opening (22) in the first sacrificial layer (20) to expose a first portion of the dielectric layer (14) between adjacent sidewall oxide layers of the parallel spacer line structures (fig. 4); etching, via the opening in the first sacrificial layer, through the first portion of the dielectric layer, thereby forming an opening in the dielectric layer and exposing a first portion of the metallic layer (fig. 7); removing the first sacrificial layer (fig. 4).
Shu does not teach forming a second sacrificial layer that covers the dielectric layer and the first portion of the metallic layer and encloses the parallel spacer line structures; forming an opening in the second sacrificial layer, wherein the opening in the second sacrificial layer partially overlaps the opening in the dielectric layer and exposes a second 23portion of the metallic layer, and wherein the second portion of the metallic layer corresponds to a portion of the first portion of the metallic layer; selectively depositing a metal block on the exposed second portion of the metallic layer; removing the second sacrificial layer, thereby exposing a remaining portion of the first portion of the metallic layer in the opening in the dielectric layer; and etching, via the opening in the dielectric layer, through the remaining portion of the first portion of the metallic layer and the interlayer dielectric layer, thereby forming a via hole self- aligned with the metal block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
12/17/21